OPINION — AG — UNDER 70 O.S.H. 4-7, AS AMENDED; WHERE AN INDEPENDENT SCHOOL DISTRICT CONTAINS A CITY HAVING FOUR WARDS AND OUTLYING TERRITORY; AND WHERE THE BOUNDARIES OF THE CITY ARE SO CHANGE AS TO CAUSE A MEMBER OF THE BOARD OF EDUCATION OF SAID DISTRICT, WHO RESIDED IN THE OUTLYING TERRITORY PRIOR TO SAID BOUNDARY CHANGE, TO BECOME A RESIDENT OF A WARD OF SAID CITY IN WHICH THERE ALREADY RESIDES ANOTHER MEMBER OF SAID BOARD; SAID BOUNDARY CHANGE DOES NOT OPERATE TO VACATE THE OFFICE OF EITHER OF SAID BOARD MEMBERS. CITE: 51 O.S.H. 8, 70 O.S.H. 4-7, OPINION NO. FEBRUARY 27, 1923 — ?, OFFICE HOLDING THE SAME INDIVIDUAL, OPINION NO. JANUARY 10, 1053 — HODGE, ANNEXATION (RICHARD HUFF)